Name: 95/320/EC: Commission Decision of 12 July 1995 setting up a Scientific Committee for Occupational Exposure Limits to Chemical Agents
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of work and working conditions;  deterioration of the environment;  health;  chemistry
 Date Published: 1995-08-09

 Avis juridique important|31995D032095/320/EC: Commission Decision of 12 July 1995 setting up a Scientific Committee for Occupational Exposure Limits to Chemical Agents Official Journal L 188 , 09/08/1995 P. 0014 - 0015COMMISSION DECISION of 12 July 1995 setting up a Scientific Committee for Occupational Exposure Limits to Chemical Agents (95/320/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas common rules concerning safety, hygiene and health at work must afford adequate protection of the health of workers at the place of work within the Community; Whereas the elaboration and amendment of common rules concerning safety, health and hygiene at work require a scientific evaluation of risk at the place of work and of the measures that need to be implemented to protect against these risks; Whereas such an evaluation requires the participation of highly qualified scientific persons in all fields relating to safety, hygiene and health at work; Whereas on the occasion of the adoption of Council Directive 88/642/EEC (1), which amended Directive 80/1107/EEC (2) on the protection of workers against risks associated with exposure to chemical, physical and biological agents at work, the Council called upon the Commission to set up a scientific committee responsible for the evaluation of available scientific data required to set limit values; Whereas the Commission welcomed the request from the Council and since 1990 has consulted informally a scientific expert group on occupational exposure limits; Whereas in its communication on a programme concerning safety, hygiene and health at work the Commission has included amongst the objectives for the coming five years the development of preventative measures in relation with chemical agents; Whereas it is important that the Commission obtain impartial scientific opinions of highly qualified persons in order to conduct this ongoing examination; Whereas to this end a scientific committee of a consultative nature should be attached to the Commission, HAS DECIDED AS FOLLOWS: Article 1 There shall be attached to the Commission a Scientific Committee (hereinafter called the 'Committee`) to examine the health effects of chemical agents on workers at work. Article 2 1. The task of the Committee shall be to supply the Commission with opinions at the latter's request on any matter relating to the toxicological examination of chemicals for their effects on health of workers. The Committee shall in particular give advice on the setting of Occupational Exposure Limits (OELs) based on scientific data and where appropriate shall propose values which may include: - the eight-hour time weighted average (TWA), - short-term limits/excursion limits (STEL), - biological limit values. The OELs may be supplemented, as appropriate, by further notations. The Committee shall advise on any absorption of the substance in question via other routes (such as skin and/or mucous membranes) which is likely to occur. 2. Any recommendation shall be supported and explained by information on the basic data, a description of the critical effects, the extrapolation techniques used, and any data on possible risks to human health. The feasibility of monitoring exposure at any proposed limit value(s) shall also be noted. 3. The Committee shall keep under review all relevant scientific factors relating to the setting of OELs and shall make recommendations to assist the Commission in setting out priorities. 4. The Committee shall carry out such other actions relating to the toxicological evaluation of chemical agents as may be requested by the Commission. Article 3 1. The Committee shall be composed of not more than 21 members drawn from all Member States and reflecting the full range of scientific expertise which is necessary to fulfil the mandate in Article 2, including, in particular, chemistry, toxicology, epidemiology, occupational medicine and industrial hygiene, and general competence in setting OELs. 2. The Commission shall appoint the members of the Committee, after consulting the respective Member States, having regard to the need to ensure that the various specific areas are covered. 3. The Committee shall elect from the members a chairman and two vice-chairmen for a period of three years. Elections shall be by a majority of two-thirds of the members present. 4. The term of office for members of the Committee shall be three years. Their appointments may be renewed. After the expiry of the three-year period members of the Committee shall remain in office until they are replaced or until their appointments are renewed. In the event of resignation or death of a member of the Committee during a period of appointment the Commission shall appoint a new member of the Committee in accordance with paragraph 2. Article 4 A list of members shall be published by the Commission, for information purposes, in the Official Journal of the European Communities. Article 5 1. The Committee may form working groups from amongst its members, with the agreement of the representatives of the Commission. 2. The mandate of the working group shall be to report to the Committee on the subjects referred to them by it. Article 6 1. Meetings of the Committee shall take place, in general, four times a year. 2. The representatives of the Commission may invite individuals having particular expertise in the subject being studied to participate at the meetings. 3. The services of the Commission shall act as the secretariat of the Committee and the working groups. 4. The representatives of the Commission shall take part in the meetings of the Committee and the working groups. Article 7 The Committee and its working groups shall normally meet at the headquarters of the Commission when they are convened by the latter. However, in exceptional circumstances and whenever necessary in the light of scientific requirements, meetings may be held at places other than the headquarters of the Commission when convened by the latter. Article 8 1. The deliberations of the Committee shall relate to the request for an opinion made by the representatives of the Commission. The representatives of the Commission, in requesting the opinion of the Committee, may fix the length of time in which the opinion is to be given. 2. The Committee shall make every endeavour to make its recommendation on the basis of a consensus. The Committee's deliberations shall not be followed by a vote. 3. Where the opinion requested is the subject of the unanimous agreement of the members of the Committee, these latter shall establish the common conclusions. In the absence of unanimous agreement, the various positions taken in the course of the deliberations shall be entered in a report drawn up under the auspices of the representatives of the Commission. 4. Without prejudice to Article 9 (1), the Commission shall publish the opinions of the Committee. Article 9 Without prejudice to the provisions of Article 214 of the Treaty, members of the Committee shall be under an obligation not to divulge information coming to their knowledge as a result of the work of Committee when the Commission informs them that the opinion requested relates to material of a confidential nature. In such cases, only Committee members and representatives of the Commission shall be present at the meeting. Done at Brussels, 12 July 1995. For the Commission PÃ ¡draig FLYNN Member of the Commission